DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of claim 3 reciting “sizes and shapes of air vents are different from each other” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show air vents of different sizes and shapes as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-9 is/are rejected under 35 U.S.C. 102(1)(1) as being anticipated by Hu et al. (CN 210379834 U) hereinafter referred to as Hu.
Regarding claim 1, Hu teaches of an electric cabinet of an air conditioner (¶ [0004], the electrical control cabinet of Hu could be utilized within an air conditioner), comprising a box body (Fig. 1 electrical control cabinet 1), a bottom plate (Fig. 4, first rainproof cover 2), and a ventilation cover plate (Fig. 4 second rainproof cover 5), wherein the bottom plate is installed at the bottom of the box body (Fig. 3, see first rainproof cover 2 located at the bottom of the electrical control box side plate 3), the ventilation cover plate is installed at the bottom of the bottom plate and forms a cavity with the bottom plate (Fig. 4, second rainproof cover 5 is located on the bottom side of the first rainproof cover 2; see annotated Fig. 4 of Hu below); air vents are provided on the bottom plate (Fig. 4, air outlet 7, third rainproof cover 8), shutters are provided on the ventilation cover plate (Fig. 4, air intake holes 4, second rainproof cover shutters 5), and the shutters are aligned with the air vents on the bottom plate (Fig. 4, air intakes 4 and air outlets 7 are aligned).
Regarding claim 2, Hu teaches of the electric cabinet of an air conditioner according to claim 1, and Hu further teaches wherein there are a plurality of air vents (Fig. 4, see multiple air outlet holes 7), and the plurality of air vents are closely arranged on the bottom plate (Fig. 4, air outlet holes 7 are closely arrange).
Regarding claim 4, Hu teaches of the electric cabinet of an air conditioner according to claim 2, and Hu further teaches wherein slats of the shutters are opened downwards (Fig. 4, slats of the second rainproof cover 5 are directed downwards; ¶ [0024], There are a plurality of air inlet holes 4, and a plurality of second rainproof covers 5 which are matched with the plurality of air inlet holes 4 and open downward.).
Regarding claim 5, Hu teaches of the electric cabinet of an air conditioner according to claim 4, and Hu further teaches wherein air inlets and air outlets are formed between the slats of the shutters and the ventilation cover plate (see annotated Fig. 4 of Hu below), and the air outlets are aligned with the air vents (see annotated Fig. 4 of Hu below).
Regarding claim 6, Hu teaches of the electric cabinet of an air conditioner according to claim 5, and Hu further teaches wherein the air outlets are communicated with the cavity (Fig. 4, air intake holes 4 are communicated with cavity).
Regarding claim 7, Hu teaches of the electric cabinet of an air conditioner according to claim 5, and Hu further teaches wherein there are a plurality of shutters (Fig. 4, see multiple shutters of second rainproof cover 5), and the plurality of shutters are arranged in an array on the ventilation cover plate (Figs. 1 and 4, plurality of shutters of rainproof cover 5 are in an array).
Regarding claim 8, Hu teaches of the electric cabinet of an air conditioner according to claim 7, and Hu further teaches wherein the air outlets of the shutters are each aligned with at least one air vent (Fig. 4, three air intake holes 4 are aligned with three air outlet holes 7).
Regarding claim 9, Hu teaches of the electric cabinet of an air conditioner according to claim 8, and Hu further teaches wherein the slats of the plurality of shutters are opened in the same direction (Fig. 4, each of the slats of the second rainproof cover 5 open in the same downward direction).

    PNG
    media_image1.png
    492
    471
    media_image1.png
    Greyscale

Annotated Fig. 4 of Hu
Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(1)(1) as being anticipated by Chen et al. (CN 111912040 A) hereinafter referred to as Chen.
Regarding claim 1, Chen teaches of an electric cabinet of an air conditioner (Fig. 2, electrical control assembly 4), comprising a box body (Fig. 6, electrical control box 41), a bottom plate (Fig. 2, side plate 111), and a ventilation cover plate (Fig. 2, wiring cover 52), wherein the bottom plate is installed at the bottom of the box body (Fig. 2, side plate 111 is at the bottom of electrical control assembly 4), the ventilation cover plate is installed at the bottom of the bottom plate (Fig. 1, see wiring cover 52 attached to side plate 111) forms a cavity with the bottom plate (Fig. 5a, see convex rectangular shape of wiring cover 52, once assembled the wiring cover 52 would create a cavity between itself the side plate 111); air vents are provided on the bottom plate (Fig. 4, auxiliary air inlet 2), shutters are provided on the ventilation cover plate (Fig. 5a, cover air inlet 521), and the shutters are aligned with the air vents on the bottom plate (Fig. 2a, once assembled the shutters of the wiring cover 52 would centrally align with the auxiliary air inlet 2).
Regarding claim 10, Chen further teaches of an air conditioner (Fig. 1), comprising the electric cabinet of an air conditioner according to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (CN 210379834 U) hereinafter referred to as Hu in view of Yao et al. (CN 206257803 U) hereinafter referred to as Yao.
Regarding claim 3, Hu teaches of the electric cabinet of an air conditioner according to claim 2, however, Hu fails to teach wherein sizes and shapes of the air vents are different from each other.
Yao teaches wherein sizes and shapes of the air vents are different from each other (Figs. 3-4, 
ventilation holes 3 are circular and much larger than hexagonal ventilation holes 2).
	Specifically, the combination the Examiner has in mind is make each air outlet 7 of Hu a different size and shape, where some of the air outlets are much larger than the others and have different shapes. 
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Yao to modify Hu with the above combination. Doing so would optimize the airflow efficiency of the vents (¶ [0034], Airflow and thermal efficiency can be further optimized by appropriately adjusting the size and distribution of the larger vents).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shoemaker et al. (US 20170130975 A1) teaches of louvers used to cool the electrical components of an outdoor air conditioner where the louvers may have a variety of sizes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL JAMES GIORDANO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762